EXHIBIT 10.2

 

 

 

RENEWAL REVOLVING PROMISSORY NOTE

(Floating Rate Revolving Line of Credit)

 

$25,000,000.00March 31, 2020

 

For value received, GUARANTY BANCSHARES, INC., a Texas corporation, as principal
("Borrower"), promises to pay to the order of FROST BANK, a Texas state bank
("Lender") at P.O. Box 34746, San Antonio, Texas 78265, or at such other address
as Lender shall from time to time specify in writing, the principal sum of
TWENTY FIVE MILLION AND NO/I 00 DOLLARS ($25,000,000.00), or so much that may be
advanced from time to time, in legal and lawful money of the United States of
America, with interest on the outstanding principal from the date advanced until
paid at the rate set out below. Interest shall be computed on a per annum basis
of a year of 360 days and for the actual number of days elapsed, unless such
calculation would result in a rate greater than the highest rate permitted by
applicable law, in which case interest shall be computed on a per annum basis of
a year of 365 days or 366 days in a leap year, as the case may be.

 

1.Payment Terms. Interest shall be due and payable quarterly as it accrues on
the 15th day of January, April, July, and October of each year, beginning July
15, 2020, and continuing regularly and quarterly thereafter until March 31,
2021, when the entire amount hereof, principal and accrued interest then
remaining unpaid, shall be then due and payable; interest being calculated on
the unpaid principal each day principal is outstanding and all payments made
credited to any collection costs and late charges, to the discharge of the
interest accrued and to the reduction of the principal, in such order as Lender
shall determine.

 

2.Late Charge. If a payment is made more than l O days after it is due, Borrower
will be charged, in addition to interest, a delinquency charge of (i) 5% of the
unpaid portion of the regularly scheduled payment, or (ii) $250.00, whichever is
less. Additionally, upon maturity of this Note, if the outstanding principal
balance (plus all accrued but unpaid interest) is not paid within 10 days of the
maturity date, Borrower will be charged a delinquency charge of (i) 5% of the
sum of  the outstanding principal balance (plus all accrued but unpaid
interest), or (ii) $250.00, whichever is less. Borrower agrees with Lender that
the charges set forth herein are reasonable compensation to Lender for the
handling of such late payments.

 

3.Interest Rate. Interest on the outstanding and unpaid principal balance hereof
shall be computed at a per annum rate equal to the lesser of (a) a rate equal to
the Prime Rate or (b) the highest rate permitted by applicable law, but in no
event shall interest contracted for, charged or received hereunder plus any
other charges in  connection  herewith  which  constitute  interest exceed the
maximum interest permitted by applicable law, said rate to
be  effective  prior  to maturity (however such maturity is brought about). The
term "Prime Rate," as used herein, shall mean the maximum "Latest" "U.S." prime
rate of interest  per annum  published  from time to time in the Money Rates
section of The Wall Street Journal (US Edition) or  in  any  successor
publication to The Wall Street Journal; provided, however, in no event shall the
Prime Rate be less than 3.50%. Borrower understands that the Prime Rate may not
be the best, lowest, or most favored rate of Lender or The Wall Street Journal,
and any representation or warranty in that regard is expressly disclaimed by
Lender. Borrower acknowledges that (i) if more than one U.S. prime rate is
published at any time by The Wall Street Journal, the highest of such prime
rates shall constitute  the Prime Rate hereunder, and (ii) if at any time The
Wall Street  Journal ceases  to publish a U.S. prime rate, Lender shall have the
right to select a substitute rate that Lender determines, in the exercise of its
reasonable commercial discretion, to  be comparable  to  such prime rate, and
the substituted rate as so selected, upon the sending of written notice thereof
to Borrower, shall constitute the Prime Rate hereunder. Upon each increase or
decrease hereafter in the Prime Rate, the rate of interest upon the unpaid
principal balance hereof shall be increased or decreased by the same amount as
the increase or decrease in the Prime Rate, such increase or decrease to become
effective as of the day of each such change in the Prime Rate and without notice
to Borrower or any other person.

 

4.Default Rate. For so long as any event of default exists under this Note or
under any of the other Loan Documents (as defined herein), regardless of whether
or not there has been an acceleration of the indebtedness evidenced by this
Note, and at all times after the maturity of the indebtedness evidenced by this

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

Note (whether by acceleration or otherwise), and in addition to all other rights
and remedies of Lender hereunder, interest shall accrue at the rate stated above
plus five percent (5%) per annum, but in no event in excess of the highest rate
permitted by applicable law, and such accrued interest shall be immediately due
and payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Lender's actual damages resulting from any event of
default, and such accrued interest is a reasonable estimate of those damages and
does not constitute a penalty.

 

5.Revolving Line of Credit. Under the Loan Agreement dated as of March 31, 2017
between Borrower and Lender, as amended by that certain First Amendment to Loan
Agreement dated as of March 31, 2018, that certain Second Amendment to Loan
Agreement dated as of March 31, 2019, and that certain Third Amendment to Loan
Agreement dated of even date herewith (the "Loan Agreement"), Borrower may
request advances and make payments hereunder from time to time, provided that it
is understood and agreed that the aggregate principal amount outstanding from
time to time hereunder shall not at any time exceed $25,000,000.00. The unpaid
balance of this Note shall increase and decrease with each new advance or
payment hereunder, as the case may be. This Note shall not be deemed terminated
or canceled prior to the date of its maturity, although the entire principal
balance hereof may from time to time be paid in full. Borrower may borrow, repay
and re-borrow hereunder. All payments and prepayments of principal or interest
on this Note shall be made in lawful money of the United States of America in
immediately available funds, at the address of Lender indicated above, or such
other place as the holder of this Note shall designate in writing to Borrower.  
If any payment of principal or interest on this Note shall  become due on a day
which is not a Business Day (as hereinafter defined), such payment shall be made
on the next succeeding Business Day and any such extension of time shall be
included in computing interest in connection with such payment. As used herein,
the term "Business Day" shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in the State of Texas are authorized to
close or are in fact closed. The books and records of Lender shall be prima
facie evidence of all outstanding principal of and accrued and unpaid interest
on this Note.

 

6.Prepayment. Borrower reserves the right to prepay, prior to maturity, all or
any part of the principal of this Note without penalty. Any prepayments shall be
applied first to accrued interest and then to principal. Borrower will provide
written notice to the holder of this Note of any such prepayment of all or any
part of the principal at the time thereof. All payments and prepayments of
principal or interest on this Note shall be made in lawful money of the United
States of America in immediately available funds, at the address of Lender
indicated above, or such other place as the holder of this Note shall designate
in writing to Borrower.  All partial prepayments of principal shall be applied
to the last installments payable in their inverse order of maturity.

 

7.Default. It is expressly provided that upon default in the punctual payment of
any indebtedness evidenced by this Note or any part hereof, as the same shall
become due and payable, or upon the occurrence of an event of default specified
in any of the other Loan Documents (as defined herein), the holder of this Note
may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once  due and payable, (ii) refuse to advance any additional amounts under this
Note, (iii) foreclose all liens securing payment hereof, (iv) pursue any and all
other rights, remedies and recourses available to the holder hereof, including
but not limited to any such rights, remedies or recourses under the Loan
Documents, at law or in equity, or (v) pursue any combination of the foregoing;
and in the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through probate, bankruptcy
or other judicial proceedings,  then the Borrower agrees and promises to pay all
costs of collection, including reasonable attorney's fees.

 

8.Joint and Several Liability: Waiver. Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said
parties, shall be directly and primarily, jointly and severally, liable for the
payment of all indebtedness hereunder. Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this Note without affecting the obligations of the others.
All such persons  or entities expressly waive presentment and demand for
payment, notice of default, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest, notice of protest, notice of dishonor, and
all other notices and demands for which waiver is not prohibited by law, and
diligence in the collection hereof; and agree to all renewals, extensions,
indulgences, partial payments, releases or exchanges of collateral, or taking of
additional collateral, with or without notice, before or after maturity. No
delay or omission of Lender in exercising any right hereunder shall be a waiver
of such right or any other right under this Note.

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

9.No Usury Intended: Usury Savings Clause. In no event shall interest contracted
for, charged or received hereunder, plus any other charges in connection
herewith which constitute interest, exceed the maximum interest permitted by
applicable law. The amounts of such interest or other charges previously paid to
the holder of the Note in excess of the amounts permitted by applicable law
shall be applied by the holder of the Note to reduce the principal of the
indebtedness evidenced by the Note, or, at the option of the holder of the Note,
be refunded. To the extent permitted by applicable law, determination of the
legal maximum amount of interest shall at all times be made by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the loan and indebtedness, all interest at any time contracted
for, charged or received from the Borrower hereof in connection with the loan
and indebtedness evidenced hereby, so that the actual rate of interest on
account of such indebtedness is uniform throughout the term hereof.

 

10.

Security. This Note has been executed and delivered pursuant to the Loan
Agreement. This Note, the Loan Agreement, and all other documents evidencing,
securing, governing, guaranteeing and/or pertaining to this Note, including but
not limited to those documents described above, are collectively referred to as
the "Loan Documents." The holder of this Note is entitled to the benefits and
security provided in the Loan Documents.

 

 

11.

Texas Finance Code. In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the "weekly ceiling" specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

 

 

12.Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.

 

13.Captions. The captions in this Note are inserted for convenience only and are
not to be used to limit the terms herein.

 

14.Renewal and Extension. This Note is given in renewal and extension, but not
extinguishment, of all amounts left owing and unpaid on that certain Renewal
Revolving Promissory Note dated March 31, 2019 executed and delivered by
Borrower and payable to the order of Lender in the original principal amount of
$25,000,000.00.

 

 

 

BORROWER:GUARANTY BANCSHARES, INC.

 

By:/s/ Ty Abston



Ty Abston, President

 

 

 

 

 

 

 

 

 

 

 